Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153951 & (65)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TIFFANY DENISE JONES,                                                                                     Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153951
                                                                    COA: 328566
                                                                    Oakland CC: 2013-811123-DP
  PHILLIP LAMAR PEAKE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to consolidate cases is DENIED. The
  application for leave to appeal the March 10, 2016 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2016
         p0928
                                                                               Clerk